UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4713


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOE D. MILLS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:08-cr-00012-F-1)


Submitted:   February 7, 2012             Decided:   February 23, 2012


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joe     D.      Mills,    Jr.        appeals     the      district      court’s

judgment imposing a thirty-six month sentence upon revocation of

his probation.             Mills does not dispute that he violated the

terms of his probation, but instead challenges the procedural

reasonableness of his sentence.                 We affirm.

              We     review        sentences        imposed       upon        revocation     of

probation to determine whether they are plainly unreasonable.

United States v. Moulden, 478 F.3d 652, 655 (4th Cir. 2007).

The   first       step   in    this    review      analyzes       whether       the   sentence

imposed      is     unreasonable       at   all,      taking      “a     more    deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

Id.   at    656     (internal       quotation       marks     omitted).           Although    a

sentencing court must consider the non-binding policy statements

in Chapter 7 of the Guidelines as well as the applicable 18

U.S.C. § 3553(a) (2006) factors, it “retains broad discretion to

revoke a defendant’s probation and impose a term of imprisonment

up to the statutory maximum.”                       Id. at 656-57.              A sentencing

court      must    provide     a    statement       of   reasons        for     the   sentence

imposed,      but    this     statement     need      not    be    as    specific      as   one

addressing a departure from a “traditional” Guidelines range.

Id. at 657.         If the revocation sentence is unreasonable, we must

then determine whether it is plainly so.                      Id.

                                               2
            We find that the district court adequately explained

its    reasons        for    imposing    the     thirty-six     month   revocation

sentence.        In rejecting Mills’ request for a shorter sentence

followed    by    a    term    of   supervised    release     conditioned     on   in-

patient substance abuse treatment, the district court recounted

Mills’     pattern      of     supervision     violations      and   relapse       into

substance abuse following treatment.                 Thus, the district court

deemed Mills no longer suitable for community supervision.                          We

find the district court’s explanation sufficient in this case.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with       oral   argument   because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                            AFFIRMED




                                          3